357 S.W.3d 317 (2012)
STATE of Missouri, Respondent,
v.
Larry JONES, Appellant.
No. WD 73073.
Missouri Court of Appeals, Western District.
January 31, 2012.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John W. Grantham, Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, C.J., and JAMES M. SMART and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Larry Jones appeals his convictions of assault in the first degree and a corresponding count of armed criminal action. Jones claims that the State's evidence was insufficient to establish his guilt of assault in the first degree because the State did not establish beyond a reasonable doubt that Jones acted in concert with the individual who actually committed the assault. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).